EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian R. Tumm Reg. No. 36,328 on 06/15/2022.

The application has been amended as follows: 


14. (Canceled)

18. (Currently Amended) The method according to claim 9, wherein the pre-heating measures are terminated in the event that no departure takes place within a predefinable temporal period despite the explicit announcement of an impending departure.  

19. (Currently Amended) The method according to claim 9, wherein, in the event of a requested departure of the motor vehicle without any prior activation of the transducer by the driver, the departure of the motor vehicle, the engine start, or both are delayed and pre-heating measures (7) are performed.




Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9, 10, 15-19 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the activation of a transducer (1) by a driver of the motor vehicle for explicitly announcing an impending departure of the motor vehicle is provided as a trigger of the pre-heating measures (7), wherein the departure of the motor vehicle is delayed (11) as long as the operating temperature envisaged for components of the exhaust-gas post-treatment system, for the lambda probe, or for both have not yet been reached by the pre-heating measures.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9 and 15; 
The prior art of record does not teach “activation of a transducer (1) by a driver of the motor vehicle for explicitly announcing an impending departure of the motor vehicle is provided as a trigger of the pre-heating measures (7), wherein the pre- heating measures are terminated in the event that no departure takes place within a predefinable temporal period despite the explicit announcement of an impending departure.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10; and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746